NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
STEVEN C. KELLY,
Claimcm,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-AppelZee.
2012-7024 `
Appea1 from the United States Court of Appea1s for
Veterans Claims in case no. 10-2430, Judge John J.
Far1ey, III.
ON MOTION
ORDER
Steven C. Ke11y submits his fifth corrected informal
brief of appe11ant, which is treated as a motion to accept
the brief as is.
Upon consideration thereof
IT IS ORDERED THAT:

KELLY V. DVA 2
The motion is granted The April 3, 2012 corrected in-
formal brief of appellant is accepted for filing The Secre-
tary should calculate his brief due date from the date of
filing of this order.
FOR THE COURT
 0 5  /sf Jan Horba1y
Date J an Horbaly
Clerk
cc: Steven C. Kel1y
W11ham P' RaYe1’ ESq' u.s.coun'lr:i)|\?|»¢Exl>?PEALs ron
82 1 THE FEDERAL ClRCUlT
APR 05 2012
` JAN HOHBALY
CLEHK